Citation Nr: 0201898	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  95-09 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.

(The following issue is the subject of a separate decision: 
Entitlement to payment or reimbursement of unauthorized 
medical expenses for private hospitalization from May 24, to 
May 28, 1993.)


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from September 1959 to 
August 1961.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from rating actions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida that, in part, denied the 
appellant's request to reopen a claim for service connection 
for a low back disorder.

In a decision dated September 8, 2000, the Board denied the 
appellant's service connection claim, upholding the RO.  (The 
issue of entitlement to payment or reimbursement of 
unauthorized medical expenses for private hospitalization 
from May 24, to May 28, 1993 was the subject of a separate 
decision.)  The appellant then appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(hereinafter Court).

In May 2001, based on the March 2001 Appellee's Motion for 
Remand and To Stay Further Proceedings that was not opposed 
by the appellant, the Court vacated the September 2000 Board 
decision and remanded the case to the Board.  The basis for 
the Motion for Remand was that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)), became law and 
that, pursuant to the Court's holding in Karnas v. Derwinski, 
1 Vet. App. 308 (1991), a return of the case to the Board was 
required because the issue of whether the newly enacted 
statutory requirements relating to the duty to assist were 
satisfied in this case had to be addressed by the Board in 
the first instance.




REMAND

As previously noted, there has been a significant change in 
the law during the pendency of this appeal.  The VCAA 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100.

Furthermore, VA has recently promulgated regulations 
implementing the VCAA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA, including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
With regard to the latter question, the regulations state 
that "[a] medical examination or medical opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim[.]"  
66 Fed. Reg. 45631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)(i)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The appellant's attorney submitted a written statement from a 
private doctor to the Board in October 2001.  That statement 
is the report of a complete spine examination conducted in 
July 2001.  However, the appellant's attorney specifically 
did not waive review of that evidence by the agency of 
original jurisdiction and therefore referral to the RO of 
evidence received directly by the Board is required.  
38 C.F.R. § 20.1304.  Nonetheless, as the case is being 
remanded, the RO will have the opportunity to consider the 
evidence submitted to the Board by the appellant's attorney 
in October 2001.

It is unknown whether there are other available pertinent 
records from Argo International, the Seafarers Union, various 
state and federal prison facilities, VA facilities or private 
health care providers.  The RO should undertake whatever 
further development action concerning medical records is 
mandated by the VCAA.  The RO should obtain all VA treatment 
records and all other pertinent available government and/or 
private medical records not currently in evidence.  All of 
these records should be associated with the claims file.

After a review of the record, to include the September 2000 
Board decision and the Appellee's Motion for Remand and To 
Stay Further Proceedings cited above, the Board is of the 
opinion that additional development of the record is 
appropriate prior to further consideration of the appellant's 
claims.  Accordingly, this case is REMANDED for the 
following:

1.  With assistance from the appellant as 
needed, the RO should obtain all VA 
treatment records not currently in 
evidence and associate them with the 
claims file.

2.  The RO should obtain the appellant's 
available pertinent medical treatment 
records from any private doctor or 
hospital, employer, union and state or 
federal prison identified by the 
appellant.  The appellant should provide 
assistance as needed to obtain these 
records which should be associated with 
the claims file.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001), and implemented by the 
regulations that are set forth at 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)), are fully complied with and 
satisfied. 

4.  Thereafter, the RO should readjudicate 
the appellant's service connection claim, 
with consideration of the evidence 
submitted directly to the Board in October 
2001.

5.  If the benefit sought on appeal 
remains denied, the appellant and his 
attorney should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

6.  After the RO completes all 
developmental and procedural actions 
necessary to comply with the Board's 
remand and to readjudicate the appellant's 
low back service connection claim, the RO 
must return the appellant's claim of 
entitlement to payment or reimbursement of 
unauthorized private medical services 
provided from May 24 to May 28, 1993, to 
the VAMC for final adjudication, and 
provide the VAMC with a copy of the final 
RO decision as to the issue of service 
connection for a low back disorder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


